Name: Commission Regulation (EC) NoÃ 777/2009 of 26Ã August 2009 amending Regulation (EC) NoÃ 575/2009 fixing an acceptance percentage for the issuing of export licences, rejecting export-licence applications and suspending the lodging of export-licence applications for out-of-quota sugar
 Type: Regulation
 Subject Matter: agricultural policy;  production;  economic structure;  foodstuff;  marketing;  beverages and sugar;  international trade;  trade
 Date Published: nan

 27.8.2009 EN Official Journal of the European Union L 224/5 COMMISSION REGULATION (EC) No 777/2009 of 26 August 2009 amending Regulation (EC) No 575/2009 fixing an acceptance percentage for the issuing of export licences, rejecting export-licence applications and suspending the lodging of export-licence applications for out-of-quota sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (2), and in particular Article 7e in conjunction with Article 9(1) thereof, Whereas: (1) According to Article 61, first subparagraph, point (d) of Regulation (EC) No 1234/2007 the sugar produced during a marketing year in excess of the quota referred to in Article 56 of that Regulation may be exported only within the quantitative limit to be fixed. (2) Commission Regulation (EC) No 924/2008 of 19 September 2008 fixing the quantitative limit for the exports of out-of-quota sugar and isoglucose until the end of the 2008/2009 marketing year (3) has fixed the quantitative limit at 650 000 tonnes. (3) The quantities of sugar covered by applications for export licences exceeded that quantitative limit. Therefore Commission Regulation (EC) No 575/2009 (4) suspended the lodging of applications for out-of-quota sugar export licences for the period 6 July 2009 to 30 September 2009. (4) By amendment of Regulation (EC) No 924/2008, introduced by Commission Regulation (EC) No 776/2009 (5), the quantitative limit for the exports of out-of-quota sugar in respect of marketing year 2008/2009 was increased by 300 000 tonnes. (5) As the quantitative limit in respect of marketing year 2008/2009 is increased the lodging of applications should once again be possible. (6) Regulation (EC) No 575/2009 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EC) No 575/2009, paragraph 3 is deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 August 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 24. (3) OJ L 252, 20.9.2008, p. 7. (4) OJ L 172, 2.7.2009, p. 9. (5) See page 3 of this Official Journal.